                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:19-cr-31-MOC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                       Plaintiff,                          )
                                                           )             ORDER
 v.                                                        )
                                                           )
 GERVAN ROMAIN TAYLOR,                                     )
                                                           )
                      Defendant.                           )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 76). Defendant, an inmate at FCI Jesup Low, in

Jesup, Georgia, seeks to be released from prison under the compassionate release provision in 18

U.S.C. § 3582(c)(1)(A)(i) as a means to control the spread of the coronavirus in federal prisons.

For the following reasons, Defendant’s motion is denied.

       I.      BACKGROUND AND DISCUSSION

       On February 7, 2019, Defendant pled guilty to conspiracy to distribute and possess with

intent to distribute methamphetamine, conspiracy to commit money laundering, and distributing

and possessing with intent to distribute methamphetamine. On August 26, 2019, this Court

sentenced Defendant to 78 months of imprisonment, to be followed by three years of supervised

release. (Doc. No. 73). On April 15, 2020, Defendant filed a reduction in sentence request with

the BOP due to the COVID-19 pandemic. The BOP denied Defendant’s request, noting that

Defendant, who is 36, does not meet the age requirement for release and his low risk of

recidivism (as opposed to a minimum risk) does not meet the requirements for compassionate

release. (Doc. No. 76-1). On May 12, 2020, Defendant filed the pending motion, seeking to be




      Case 3:19-cr-00031-MOC-DSC Document 77 Filed 05/21/20 Page 1 of 2
released to home confinement due to the coronavirus, and citing 28 U.S.C. § 3582(c)(1)(A).

Defendant asserts that he suffers from asthma, chronic lung disease, and tuberculosis, and he

notes that he takes medications for his conditions.

       Defendant’s release is not appropriate because he cannot establish “extraordinary and

compelling reasons [to] warrant such a reduction” under Section 3582(C)(1)(A)(i). The BOP

denied Defendant’s request, noting that Defendant’s age and risk of recidivism do not make him

eligible for release under BOP guidelines for releasing inmates due to coronavirus concerns. The

BOP is in a better position than the district courts to determine whether an individual defendant’s

circumstances and the prison environment warrant relief due to coronavirus concerns, and the

BOP’s justifications for denying Defendant’s request (his age and risk of recidivism level) are

reasonable.

       For the reasons stated herein, Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 76), is DENIED.



 Signed: May 21, 2020




      Case 3:19-cr-00031-MOC-DSC Document 77 Filed 05/21/20 Page 2 of 2
